Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 04/29/2022.
In accordance with Applicant’s amendment, claims 1, 5, 8, 12, 15, and 18 are amended.  Claims 1-20 are currently pending.

Response to Amendment
The 35 U.S.C. §103 rejection of claims 1-20 is withdrawn in response to applicant’s amendment.

Response to Arguments
Applicant's arguments (Remarks at pgs. 10-13) with respect to the §101 rejection of claims 1-20 have been considered, but are not persuasive.
Applicant first argues under Step 2A Prong One that “the amended claims do not recite a judicial exception (Remarks at pg. 10) and suggests that “the claims relate to complex data analysis to identify sentiment shifts and initiating remedial actions” (Remarks at pg. 11).  The Examiner respectfully disagrees.
In response, the Examiner maintains that the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), which fall under “Certain Methods of Organizing Human Activity.”  Notably, the Specification acknowledges that the data being evaluated to determine sentiment is user data (collected from social media) with particular respect to consumer sentiment related to a product (Spec. at paragraph 11), and that the result of the invention (i.e., the action initiated in the last step of the claim) may encompass, e.g., a recommendation for a product recall, offering of discounts for future purchases, or presentation of alternative products, or “identifying and engaging a maintenance service” as recited in amended claims 1/8/15, which plainly falls under the scope of commercial interactions, which encompassed, for example, hiring a commercial service to perform maintenance/repair or perhaps “public relations” type activities to remedy negative public perception of a brand or product.  Therefore, the claims, when read in light of the Specification, plainly recite activities falling within the realm of commercial interactions, marketing or sales activities, and/or managing personal behavior or relationships or interactions (of consumers).  Moreover, the claims recite steps that can be performed in the human mind (via observation, evaluation, judgment, opinion), including at least the steps for identifying, determining, evaluating, comparing and determining steps, which therefore falls under the “Mental Processes” abstract idea grouping.
Although Applicant suggests that the claims are directed to “complex data analysis” for “initiating remedial actions” (Remarks at pg. 11),  Applicant has not provided facts or evidence to show that any of the claim steps involve “complex data analysis” that would necessarily fall outside of the scope of the abstract ideas noted above.  Moreover, Applicant’s suggestion that “remedial actions” do not relate to commercial interactions is not persuasive because the claim step for “initiating one or more actions” involves the identification and presentation of alternative products, which plainly falls within the realm of commercial interactions, such as marketing or sales activities (e.g., offering a product to a customer who was dissatisfied with an initial product), whereas the new limitation recited in amended claims 1/8/15 for “identifying and engaging a maintenance service” similarly falls under the scope of commercial interactions since this activity would cover, for example, merely hiring a commercial service to perform maintenance or perhaps for performing “public relations” type activities to remedy negative public perception of a brand or product (i.e., to repair brand sentiment, integrity, perception, etc.).
Applicant next suggests that performing the evaluating of the received data using one or more natural language processing (NLP) techniques to determine a first sentiment reflected in the data, with respect to a first product renders the claim non-abstract since NLP techniques “cannot be practically performed in the human mind” (Remarks at pg. 12).  In response, the Examiner emphasizes that, notwithstanding that the NLP techniques are not performed in the human mind, the presence of an additional element such as using NLP techniques does not by itself render the entire claim non-abstract, but instead such step/technique is evaluated as an additional element to determine whether such step integrates the claim into a practical application or adds significantly more.
In this instance, under Step 2A Prong Two, it is noted that the claimed natural language processing activity is recited at a high level of generality and merely mimics mental steps using a computer, such as by implementing the natural language processing via computing software/hardware, which amounts to linking the abstract idea to a particular technological environment (i.e., using software/hardware of a generic computer to perform a function that can otherwise be implemented via human observation, judgment, evaluation or opinion), which does not amount to a practical application.  MPEP 2106.05(f), (h).  In addition, the use of NLP fails to provide an improvement to the functioning of a computer or to any other technology or technical field, fails to apply the exception with a particular machine, fails to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fails to effect a transformation of a particular article to a different state or thing, and fails ail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  When further evaluated under Step 2B of the eligibility inquiry, the “natural language processing (NLP)” has been shown with evidence to be well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Morsa, US 2006/0085408 (paragraph 0144: well -known-to-the-arts natural language processing (NLP) (computational linguistics) or some other method as is well known to the arts may be used). See also, Szabo, US Pat. No. 5,966,126 (col. 6, lines 57-62 and col. 28, lines 16-19:  e.g., definitions may be produced in known manner, such as by explicit definition, or through use of assistive technologies, such as natural language translators;  user defines a search using prior known techniques, such as natural language searching).  Accordingly, the use of natural language processing to evaluate the received data is insufficient to integrate the judicial exception into a practical application or to add significantly more to the claims.
Applicant further argues that “the claims recite specific, inventive, techniques for retrieving and evaluating data it to quantity sentiment shifts and initiate responsive actions” and seeks to analogize to the eligibility rationale in Bascom by suggesting that “The claim elements, taken as an ordered combination, are inventive steps that amount to significantly more than a patent upon an abstract idea” (Remarks at pg. 13).
In response, even assuming arguendo that the claim techniques were considered specific, inventive, novel, and/or non-obvious, such a finding by is insufficient to render a claim as eligible under §101.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Lastly, in response to Applicant’s citation to Bascom and suggestion that Applicant’s claims recite a similar ordered combination of elements that amounts to significantly more than a patent upon an abstract idea (Remarks at pg. 13), the Examiner points out that the Federal Circuit found that the claims in Bascom included a “non-conventional and non-generic arrangement” of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user.  In contrast, Applicant's claims have not been shown to encompass a “non-conventional and non-generic arrangement” of the additional elements.  The additional elements of natural language processing (NLP), transmitting [data], a computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program have not been shown to be used or arranged in any unconventional manner or non-generic manner, and therefore the analogy to the CAFC’s eligibility rationale in the Bascom decision is not persuasive.
For the reasons above in addition to the reasons set forth below in the updated §101 rejection, the arguments and amendments are not sufficient to overcome the §101 rejection.

Applicant's amendments to independent claims 1/8/15 and supporting arguments (Remarks at pg. 14) with respect to the §103 rejection of claims 1-20 have been considered and deemed sufficient to distinguish the amended claims as non-obvious over the prior art.  Accordingly, the §103 rejection of claims 1-20 is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-7), computer-readable storage medium (claims 8-14), and system (claims 15-20 are directed to at least one of the eligible categories of subject matter under §101 (process, article or manufacture, and machine, respectively).  Accordingly, claims 1-20 satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), which fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), such as the identifying, evaluating, determining, and comparing steps, which therefore fall under the “Mental Processes” abstract idea grouping.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
receiving data collected from one or more social media services (This step describes commercial activity such as sales/marketing activities because the data received is product related data from users/consumers, such as social media posts or conversation text of users, see pars. 11-12 of Spec.  The “receiving” step also amounts to insignificant extra-solution data gathering activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application when evaluated under Step 2A Prong Two.  See MPEP 2106.05(g).  Under Step 2B, it is noted that this step can be accomplished via receiving/transmitting data, which been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
identifying a first product referenced in the received data (The “identifying” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment), comprising:
determining that the received data relates to a product without specifying a brand or type of the product (The “determining” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment); and
identifying a first user that posted the received data (The “identifying” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment);
retrieving purchase history of the first user (This step describes commercial activity such as sales/marketing activities because the data retrieved data is product/purchase related data from users/consumers.  The “retrieving” step also amounts to insignificant extra-solution data gathering activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application when evaluated under Step 2A Prong Two.  See MPEP 2106.05(g).  Under Step 2B, it is noted that this step can be accomplished via receiving/transmitting data, which been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); and
identifying, in the purchase history of the first user, an indication of the brand and type of product referenced in the received data (The “identifying” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., user purchase interaction), and can also be performed as a mental process using human evaluation or judgment);
evaluating the received data using one or more natural language processing (NLP) techniques to determine a first sentiment reflected in the data, with respect to the first product (The “evaluating” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment);
in response to determining that the first product was purchased during a first predefined window of time, determining a shift from an existing sentiment during the first predefined window of time to the first sentiment, wherein the first predefined window of time is defined based on a length of time that the first product is expected to be in use; and the shift is from a first negative value to a second more negative value (The “determining” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment);
comparing the determined shift to one or more predefined thresholds to determine whether the shift justifies further action (The “comparing” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as a mental process using human evaluation or judgment);
upon determining that the shift exceeds  the one or more predefined thresholds and justifies further action, transmitting, to the first user, a survey requesting information about the first product (The “determining” and “transmitting” steps are activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities).  Even if the “transmitting” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g).  In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
receiving a first response from the first user (This step describes commercial activity such as sales/marketing activities because the data received is product related data from users/consumers. The “receiving” step also amounts to insignificant extra-solution data gathering activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application when evaluated under Step 2A Prong Two.  See MPEP 2106.05(g).  Under Step 2B, it is noted that this step can be accomplished via receiving/transmitting data, which been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); and
initiating one or more actions based at least in part on the first response, wherein the one or more actions are identified based on predefined correlations between survey responses and appropriate remedial actions, and wherein the one or more actions comprise: identifying and presenting one or more alternative products (The “initiating” step, including the “identifying and engaging” and “identifying and presenting” steps fall under activity for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and managing personal behavior or relationships or interactions (e.g., social activities), and can also be performed as mental steps using human evaluation or judgment because the initiating, engaging, identifying, and presenting are disembodied and may be nothing more than obtaining commercial services [e.g., for maintenance services], making a decision, offering a discount, or the like.  The “presenting” is disembodied, but even if a interpreted as being computer-implemented, this would amount to applying it with a generic computer, which does not a practical application or significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Considered together, these steps set forth an abstract idea of implementing an advertising campaign, which falls under the realm of managing commercial interactions (e.g., marketing or sales activities or behaviors) and fall under the “Certain methods of organizing human activity” abstract idea grouping, as well as the “Mental Processes” abstract idea grouping via recitation of activities that be performed in the human mind.  Independent claims 8 and 15 recite similar limitations as those discussed above, and therefore are found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 1, 8, and 15 recite the additional elements of natural language processing (NLP), transmitting [data], a computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program.  The computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h).  The “transmitting” amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).  Similarly, natural language processing is recited at a high level of generality and merely mimics mental steps using a computer, such as by implementing the natural language processing via computing software/hardware, which amounts to linking the abstract idea to a particular technological environment (i.e., using software/hardware of a generic computer to perform a function that can otherwise be implemented via human observation, judgment, evaluation or opinion), which does not amount to a practical application.  MPEP 2106.05(f), (h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claims 1, 8, and 15 recite the additional elements of natural language processing (NLP), transmitting [data], a computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program.  The computer-readable storage medium containing computer code, and a system with one or more computer processors and memory containing a program fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention  (Specification at paragraph [0056]).  Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
With respect to the “transmitting” and “receiving” steps, it is noted that receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
With respect to reliance on “natural language processing (NLP)” to evaluated the received data, this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Morsa, US 2006/0085408 (paragraph 0144: well -known-to-the-arts natural language processing (NLP) (computational linguistics) or some other method as is well known to the arts may be used). See also, Szabo, US Pat. No. 5,966,126 (col. 6, lines 57-62 and col. 28, lines 16-19:  e.g., definitions may be produced in known manner, such as by explicit definition, or through use of assistive technologies, such as natural language translators;  user defines a search using prior known techniques, such as natural language searching).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-7, 9-14, and 16-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite limitations that are also directed to the abstract idea itself via steps/details directed to managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and/or managing personal behavior or relationships or interactions (which fall under “Certain Methods of Organizing Human Activity”) and steps that can be performed in the human mind (which falls under the “Mental Processes” abstract idea grouping).  The additional elements recited in the dependent claims are the same generic computing elements as those recited in independent claims 1/8/15 and additional generic computing elements (e.g., database) that are recited at a high level of generality amount to merely tying the invention to a particular technological environment, similar to merely adding the words “apply it” and therefore, for reasons similar to the those provided above in the discussion of claims 1/8/15, fail to amount to a practical application or significantly more than the abstract idea itself.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Allowable over the prior art
Claims 1-20  are allowable over the prior art.  With respect to independent claim 1, the prior art of record does not teach or render obvious the sequence of limitations directed to a method comprising: receiving data collected from one or more social media services; identifying a first product referenced in the received data, comprising: determining that the received data relates to a product without specifying a brand or type of the product; and identifying a first user that posted the received data; retrieving purchase history of the first user; and identifying, in the purchase history of the first user, an indication of the brand and type of product referenced in the received data; evaluating the received data using one or more natural language processing (NLP) techniques to determine a first sentiment reflected in the data, with respect to the first product; in response to determining that the first product was purchased during a first predefined window of time, determining a shift from an existing sentiment during the first predefined window of time to the first sentiment, wherein: the first predefined window of time is defined based on a length of time that the first product is expected to be in use; and the shift is from a first negative value to a second more negative value; comparing the determined shift to one or more predefined thresholds to determine whether the shift justifies further action; upon determining that the shift exceeds the one or more predefined thresholds and justifies further action transmitting, to the first user, a survey requesting information about the first product; receiving a first response from the first user; and initiating one or more actions based at least in part on the first response, wherein the one or more actions are identified based on predefined correlations between survey responses and appropriate remedial actions, and wherein the one or more actions comprise: identifying and engaging a maintenance service to remedy harm caused to the first user by the first product; and identifying and presenting one or more alternative products, as recited by independent claim 1 and as similarly encompassed by independent claims 8/15, thus rendering independent claims 1/8/15 and dependent claims 2-7, 9-14, and 16-20 as allowable over the prior art.  Claims 1-20 are not allowed, however, because they stand rejected under 35 USC §101 as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hutchison, Ken et al.  Big Data Analytics – Sentiment Analysis of Twitter Data using Clustering Techniques:  IIE Annual Conference.  Proceedings; Norcross (2013): 2495-2502:  discloses features for gathering and analyzing cloudy data, including sentiment analysis, such as determining positive and negative opinions.
Patil, Aarti et al.  Sentiment Analysis for Product Reviews.  International Journal of Advanced Research in Computer Science.  ISSN No. 0976-5697.  Volume 5, No. 5, May-June 2014:  discloses a sentiment analysis algorithm for extracting, aggregating, and analyzing opinions within product reviews.
Morningstar et al. (US 2020/0342470):  discloses features for identifying topic variances from digital survey responses, including evaluating received data using one or more natural language processing (NLP) techniques to determine a first sentiment reflected in the data, with respect to the first product (paragraphs 34, 36, and 79:  tracking system … utilizes third party applications for text analysis to identify topics from digital survey responses; tracking system 106 can utilize methods such as, but not limited to, natural language processing; "response model" can include a representation of one or more response attributes corresponding to one or more responses. As used herein, the term "response attribute" … can include characteristics such as, but not limited to, sentiment labels, sentiment values, and/or topic label; topic can include various categories and/or subjects associated with aspects of a response such as, but not limited to, products); determining a shift from an existing sentiment to the first sentiment with respect to the first product (paragraphs 36, 85-91, 133, and Fig. 4B:  topic tracking system 106 can determine the topic variances such as, but not limited to, a change in trend for a topic and/or a change in sentiment value of a topic; topic can include various categories and/or subjects associated with aspects of a response such as, but not limited to, products).
Nurminen (US 2008/0281668):  discloses a feature wherein the predefined window of time corresponds to an expected shelf life of the first product (paragraph 58).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
08/02/2022